The appeal is from a conviction for a violation of the liquor law of Baylor County, and a sentence of five months in jail and a fine of $400.00.
There was a search made of appellant's premises under a search warrant based upon an affidavit similar in all things to the affidavit and warrant in A.D. Jones v. State, our No. 22921, this day decided. (Page 546 of this volume), there being only the difference in the names of the accused and description of the property. In this case, as in the Jones case, both the affidavit and warrant fail to show that the place desired to be searched was possessed, occupied by, or in charge of, or in control of the appellant, but merely denominates the same as "the premises of W. G. Gleghorn."
This allegation in the affidavit was insufficient upon which to base a seach warrant, and the testimony obtained by reason of such search should not have been admitted.
The judgment is therefore reversed and the cause remanded.